          Case 1:20-cv-01851-DLF Document 17 Filed 04/13/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
CENTER FOR BIOLOGICAL               )
DIVERSITY,                          )
                                    )
                  Plaintiff,        )
                                    )
                  v.                )                Civil Action No. 20-1851 (DLF)
                                    )
COUNCIL ON ENVIRONMENTAL            )
QUALITY, et al.,                    )
                                    )
                  Defendants.       )
___________________________________ )

                              STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties to this action hereby

stipulate to dismiss this action with prejudice pursuant to the parties’ settlement agreement

executed in connection with this matter, over which the Court retains jurisdiction. All costs and

fees issues in this case have been resolved as noted in the attached settlement agreement.



                                         *       *       *
         Case 1:20-cv-01851-DLF Document 17 Filed 04/13/21 Page 2 of 7




Dated April 13, 2021                Respectfully submitted,

                                    CHANNING D. PHILLIPS, D.C. Bar #415793
                                    Acting United States Attorney

                                    BRIAN P. HUDAK,
                                    Acting Chief, Civil Division

                              By:   /s/Kristin D. Brudy-Everett
                                    KRISTIN D. BRUDY-EVERETT
                                    Assistant United States Attorney
                                    Judiciary Center Building
                                    555 4th St., N.W.
                                    Washington, D.C. 20530
                                    (202) 252-2536
                                    Kristin.Brudy-Everett@usdoj.gov

                                    Counsel for Defendants


                                    /s/ William J. Snape
                                    William J. Snape, III (D.C. Bar No. 455266)
                                    Paulo A. Lopes (D.C. Bar No. 1012910)
                                    Center for Biological Diversity
                                    1411 K Street, NW, Suite 1300
                                    Washington, DC 20005
                                    (202) 536-9351 (cell)
                                    (202) 274-4443 (land)
                                    wsnape@wcl.american.edu
                                    plopes@biologicaldiversity.org

                                    Counsel for Plaintiff




                                     -2-
            Case 1:20-cv-01851-DLF Document 17 Filed 04/13/21 Page 3 of 7




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
CENTER FOR BIOLOGICAL               )
DIVERSITY,                          )
                                    )
                  Plaintiff,        )
                                    )
                  v.                )                Civil Action No. 20-1851 (DLF)
                                    )
COUNCIL ON ENVIRONMENTAL            )
QUALITY, et al.,                    )
                                    )
                  Defendants.       )
___________________________________ )


                                SETTLEMENT AGREEMENT

       By and through their respective counsel, Plaintiff Center for Biological Diversity

(“Plaintiff”) and Defendants, Council on Environmental Quality, the Office of Management and

Budget, U.S. Department of the Interior Office of the Secretary, U.S. Fish & Wildlife Service,

Bureau of Land Management, and U.S. Forest Service (“Defendants”) (jointly, the “Parties”)

hereby agree to settle and compromise the civil action captioned, Center for Biological Diversity

v. Council on Environmental Quality, et al., Civil Action No. 20-1851 (DLF) (D.D.C.) (the “Civil

Action”), under the terms and conditions set forth in this Settlement Agreement (the “Agreement”).

       1.       Defendants shall pay Plaintiff a total sum of Six Thousand dollars ($6,000.00) for

attorney fees and other litigation costs reasonably incurred in this matter (the “Settlement

Payment”). The Settlement Payment shall be made by an electronic funds transfer as specified in

instructions provided to Defendants’ undersigned counsel by Plaintiff in writing. Defendants will

effectuate the payment promptly after the receipt of such instructions by Defendants’ counsel.
            Case 1:20-cv-01851-DLF Document 17 Filed 04/13/21 Page 4 of 7




       2.       Plaintiff and Plaintiff’s counsel agree and consent to Defendants’ counsel filing the

Stipulation of Dismissal attached hereto bearing Plaintiff’s counsel’s electronic signature

(designated “By Permission”) with the Court, and such filing shall constitute a dismissal of the

Civil Action with prejudice pursuant Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       3.       Plaintiff hereby fully and forever releases and discharges Defendants, the United

States, and their present or former officials, employees, and agents, in their official and individual

capacities, from any and all rights or claims arising from the allegations in the Complaint filed in

the Civil Action, including all claims for attorney fees and other litigation costs that have been, or

could have been, made in the Civil Action. Without limiting the generality of the foregoing, this

release encompasses, resolves, and satisfies all claims, including all claims for attorney fees and

other litigation costs, in connection with all facets of this Freedom of Information Act matter, from

the initial submission of Plaintiff’s records request(s) through and including any litigation, as well

as any other proceedings involving claims that were or could have been raised in the Civil Action.

Plaintiff agrees to forever release and discharge any claims for further disclosure of the records or

the portions of records sought in the Civil Action, and will not subsequently submit the same

request that Defendants grant access to those records or portions of records under the Freedom of

Information Act. This Stipulation of Settlement and Dismissal is understood not to preclude

Plaintiff from seeking, through the Freedom of Information Act or other means, records not sought

in the Freedom of Information Act request that gave rise to these actions.

       4.       This Agreement has been entered into by Plaintiff and Defendants solely for the

purposes of compromising disputed claims without protracted legal proceedings and avoiding the

expense and risk of such litigation. Therefore, this Agreement is not intended and shall not be

deemed an admission by any Party of the merit or lack of merit of an opposing Party’s claims or




                                                -2-
            Case 1:20-cv-01851-DLF Document 17 Filed 04/13/21 Page 5 of 7




defenses. Without limiting the generality of the foregoing, this Agreement does not constitute,

and shall not be construed as, an admission of liability or fault on the part of the Defendants or the

United States or their present or former officials, employees or agents, or as an admission of any

contested fact alleged by Plaintiff in connection with the Civil Action or otherwise. This

Agreement may not be used as evidence or otherwise in any civil or administrative action or

proceeding against Defendants or the United States or any of their present or former officials,

employees or agents, either in their official or individual capacities, except for proceedings

necessary to implement or enforce the terms hereof.

       5.       This Agreement contains the entire agreement between the Parties hereto and

supersedes all previous agreements, whether written or oral, between the Parties relating to the

subject matter hereof. No promise or inducement has been made except as set forth herein, and

no representation or understanding, whether written or oral, that is not expressly set forth herein

shall be enforced or otherwise given any force or effect in connection herewith.

       6.       The terms of this Agreement may not be modified or amended, and no provision

hereof shall be deemed waived, except by a written instrument signed by the party to be charged

with the modification, amendment, or waiver, or by such party’s counsel.

       7.       The Parties acknowledge that the preparation of this Agreement was collaborative

in nature, and so agree that any presumption or rule that an agreement is construed against its

drafter shall not apply to the interpretation of this Agreement or any term or provision hereof.

       8.       Each Party agrees to take such actions and to execute such additional documents as

may be necessary or appropriate to fully effectuate and implement the terms of this Agreement.




                                                -3-
            Case 1:20-cv-01851-DLF Document 17 Filed 04/13/21 Page 6 of 7




       9.       The Parties understand and agree that this Agreement, including all the terms and

conditions of the compromise settlement herein and any additional agreements or undertakings

relating thereto, may be made public in it its entirety.

       10.      This Agreement may be executed in two or more counterparts, each of which shall

be deemed to be an original and all of which together shall be deemed to be one and the same

agreement. A facsimile or other duplicate of a signature shall have the same effect as a manually-

executed original.

       11.      This Agreement shall be governed by the laws of the United States and the District

of Columbia without regard to the choice of law rules utilized in that jurisdiction.

       12.      Upon execution of this Agreement by all Parties hereto, this Agreement shall be

binding upon and inure to the benefit of the parties and their respective heirs, personal

representatives, administrators, successors, and assigns.

       13.      Each signatory to this Agreement represents and warrants that he or she is fully

authorized to enter into this Agreement on behalf of the persons or entities indicated below, and

has done so freely and voluntarily, without any degree of duress or compulsion. This Agreement

is effective when signed by all parties hereto.



                                          *        *       *




                                                  -4-
         Case 1:20-cv-01851-DLF Document 17 Filed 04/13/21 Page 7 of 7




Dated: April 13, 2021               Respectfully submitted,

                                    /s/ William J. Snape
                                    William J. Snape, III (D.C. Bar No. 455266)
                                    Paulo A. Lopes (D.C. Bar No. 1012910)
                                    Center for Biological Diversity
                                    1411 K Street, NW, Suite 1300
                                    Washington, DC 20005
                                    (202) 536-9351 (cell)
                                    (202) 274-4443 (land)
                                    wsnape@wcl.american.edu
                                    plopes@biologicaldiversity.org

                                    Counsel for Plaintiff


                                    CHANNING D. PHILLIPS, D.C. Bar #415793
                                    Acting United States Attorney

                                    BRIAN P. HUDAK,
                                    Acting Chief, Civil Division

                              By:   /s/ Kristin D. Brudy-Everett
                                    KRISTIN D. BRUDY-EVERETT
                                    Assistant United States Attorney
                                    Judiciary Center Building
                                    555 4th St., N.W.
                                    Washington, D.C. 20530
                                    (202) 252-2536
                                    Kristin.Brudy-Everett@usdoj.gov

                                    Attorneys for Defendants




                                     -5-
